February 13, 1923. The opinion of the Court was delivered by
Appeal by defendant from conviction under an indictment charging him with a violation of Section 697 of the Criminal Code, non-support of his wife and children. The sole ground of appeal is the refusal of the Circuit Judge to direct a verdict for the defendant. It will serve no useful purpose to review the testimony in the case. It is sufficient to say that a careful consideration of it leads us to the conclusion that the appeal is controlled by the cases ofState v. Scurry, 114 S.C. 191; 103 S.E., 527, and Statev. Tucker (S.C.), 110 S.E., 398, and that the motion should have been granted. The judgment of this Court is that the judgment of the Circuit Court be reversed, and that the case be remanded to that Court, with instructions to direct a verdict for the defendant under Rule 27 (90 S.E., xii).